DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed on 5/10/2021 has been entered.
Election/Restrictions
Claims 1-16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-30, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/12/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest a control system comprised of, in part, a user interface configured to program one or more modes of operation of the lighting system to be automatically responsive to the detected one or more operating conditions, such that a change in operating conditions causes a change in at least one user selected setting of the lighting system; wherein the controller regulates the one or more modes of operation of the lighting system in response to the one or more signals.
Due to their dependency, claims 2-10 are necessarily allowable.
Regarding independent claim 11, the prior art of record neither shows nor suggest a controller comprised of, in part, a user interface configured to generate one or more signals in response to input received from a user and to program one or more modes of operation of the lighting system to be automatically responsive to detected operating conditions, such that a change in operating conditions causes a change in at least one user selected setting of the lighting system; and a connection configured to relay the one or more signals from the user interface to the lighting system to cause the lighting system to operate in the one or more modes of operation in response to the operating conditions.
Due to their dependency, claims 12-16 are necessarily allowable.
Regarding independent claim 17, the prior art of record neither shows nor suggest a method of operating a lighting system, comprising: 44850-3261-2834, v.1Appl. Ser. 15/601,209 Examiner Williams, Joseph L.; Art Unit 2879 Response to Office Action Dated January 26, 2021providing a user interface to program one or more modes of operation of the lighting system to be automatically responsive to one or more operating conditions, such that a change in operating 
Due to their dependency, claims 18-23 are necessarily allowable.
Regarding independent claim 24, the prior art of record neither shows nor suggest a method, comprising: receiving at least one user selected setting of a lighting system via a user interface to program one or more modes of operation of the lighting system to be automatically responsive to one or more operating conditions, such that a change in operating conditions causes a change in the at least one user selected setting of the lighting system, detecting one or more operating conditions of a vehicle with one or more sensors; transmitting a signal corresponding to the detected operating condition to a controller; selecting a mode of operation of a lighting system based on the signal; and operating the lighting system in the selected mode of operation in accordance with the at least one user selected setting.
Due to their dependency, claims 25-30 are necessarily allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465.  The examiner can normally be reached on M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879